DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 19, 2019 and September 29, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on April 19, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al. (hereinafter “Kazuhiro”, JP 08-061971) in view of Shugo (JP 2009-014733) as cited in IDS dated April 19, 2019. 
Regarding claims 1, 11, and 12, Kazuhiro discloses an information processing device, a method, and non-transitory, computer-readable recording medium having stored therein a program or causing a computer included in an information processing device to execute a process (i.e., a vehicle traveling position display device) comprising: 
a memory (i.e., map memory 4) configured to store data items indicating chronological changes in positions of vehicles (i.e., map memory 4 storing map information as described in paragraphs 0012, and 0017); and 
a processor (i.e., CPU 4) coupled to the memory (i.e., map memory 4) and configured to: 
acquire positioning data indicating chronological changes in a measured position of a target vehicle (i.e., detecting a position and azimuth of the vehicle as it is moving as described in paragraphs 0007, and 0017), and 
search for a data item corresponding to the positioning data from the memory (i.e., the candidate route vehicle is chosen from the stored map memory 4 as described in paragraphs 0009, 0017, and 0022-0032), based on second multiple positions indicated by the acquired positioning data (i.e., plurality of two points as described in paragraphs 0009-0013) and second angular information indicating an angle of a second movement direction of the target vehicle with respect to the reference direction (i.e., moving direction and azimuth angle is obtained as described in paragraphs 0020, and 0022-0023), the second movement direction being identified from a pair of positions among the second multiple positions indicated by the positioning data (i.e., the angle of the straight line which connects the two-points as described in paragraphs 0009-0013, 0022-0023, and 0028-0031).
Kazuhiro, however, does not expressly disclose:
a memory configured to store first traveling data items indicating chronological changes in positions of vehicles, in association with first angular information indicating an angle of a first movement direction of a vehicle with respect to a reference direction, the first movement direction being identified by a pair of positions among first multiple positions indicated by each of the first traveling data items; and 
searching for a target traveling data item corresponding to the positioning data from the memory.
In a similar endeavor, Shugo discloses dynamic map data updating system.  Shugo also discloses:
a memory configured to store first traveling data items indicating chronological changes in positions of vehicles (i.e., a travel path history file which records the route history data as described in paragraphs 0019-0021, and 0039), in association with first angular information indicating an angle of a first movement direction of a vehicle with respect to a reference direction (i.e., vehicle vector as described in paragraphs 0040-0043), the first movement direction being identified by a pair of positions among first multiple positions indicated by each of the first traveling data items (i.e., latitude, and longitude point containing sequence of points data as described in paragraph 0043); and 
searching for a target traveling data item corresponding to the positioning data from the memory (i.e., searching a road based on history data and new road data as described in paragraphs 0019-0021, and 0044-0049).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to dynamically update map data.  

Regarding claim 7, Kazuhiro and Shugo disclose all limitations recited within claims as described above.  Kazuhiro also discloses wherein: the memory is further configured to store the first traveling data items in association with road data indicating roads corresponding to positions of the vehicles (i.e., displaying current position and checking the running locus vehicles as described in paragraph 0028); and the processor is further configured to: calculate a similarity between each of the second traveling data items and the positioning data, and identify roads corresponding to the second multiple positions indicated by the positioning data, based on the calculated similarity (i.e., determining whether it is in agreement with the road vehicles are actually running as described in paragraphs 0028-0031).

Regarding claim 8, Kazuhiro and Shugo disclose all limitations recited within claims as described above.  Kazuhiro also discloses wherein the processor is configured to output data in which the identified roads corresponding to the second multiple positions indicated by the positioning data are associated with positioning times at which the second multiple positions have been measured (i.e., calculating position based on corrected calculating position as described in paragraphs 0026-0027).
Allowable Subject Matter
Claims 2-6, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644